DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in the instant application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0192286 A1 to Shaw in view of U.S. Patent Application Publication No. 2019/0056897 A1 to Balinsky et al. (hereinafter, Balinsky).   

In regard to claims 1, 8 and 15, Shaw discloses a method of operating a data security scanner (Shaw, [0016]) comprising: 
receiving, by one or more computing devices (Shaw, Fig. 2, controller 22), a print request to print a document on a printer (Shaw, Fig. 2, controller 22 is network print server and therefore would receive a print request to print a document on a printer);
examining, by the one or more computing devices, the document to detect an instance of a type of data (Shaw, [0028], controller 22 is determines a security level of a job based on a job attribute control parameter); 
generating, by the one or more computing devices, an alert based on finding the instance of data ([0062] of the filed specification indicates that the alert refers to a value, variable, parameter, data structure, or a combination thereof used to indicate that the document contains an instance of data; in [0028] of Shaw, Shaw uses the document security level of the print job to determine if the print job should be printed or restricted from printing; after the security level of the print job is detected in Shaw, there would obviously be some type of value, variable, parameter, data structure, or a combination thereof used to indicate that the document contains the security level since controller 22 of Shaw needs to use this information to determine if the document should be printed; that is, it’s obvious that, in Shaw, once the security level is detected, the controller 22 would have to generate some type of value, variable, parameter, data structure, or a combination thereof used to indicate that the document does indeed have a security level, and then proceed according; this is commonly how computer algorithms work when making decisions on how to proceed in an algorithm (i.e., the computer has to record an answer to a question, and this would be the claimed alert));
initiating, by the one or more computing devices, a verification process based on generating the alert, wherein the verification process fulfills the print request by comparing a print parameter of the Shaw, [0030], user ID is used in order to determine if restriction on printing should be overridden);
determining, by the one or more computing devices, whether to send the document for printing based on whether the release condition is satisfied (Shaw, [0030], user ID is used in order to determine if restriction on printing should be overridden); and 
sending, by the one or more computing devices, the document for printing if the release condition is satisfied (Shaw, [0030], user ID is used in order to determine if restriction on printing should be overridden, and if so, the print job is sent to the printer (i.e., if the restriction is overridden, the job is allowed to be processed without restriction).
Shaw does not specifically disclose examining, by the one or more computing devices, content embedded in the document to detect an instance of confidential data in the content. That is, as detailed above by the Examiner, Shaw discloses examples of what can be examined to detect an instance of a type of data in a document. However, Shaw does not specifically disclose that the type of data detected is confidential data, nor does Shaw disclose the examples including content embedded in the document.
However, Shaw may be interpreted to be obviously referring to the type of data being confidential data since Shaw discloses detecting a document security level associated with the document (Shaw, [0028], a document having a security level may obviously be considered to be a document with confidential data). Also, Shaw does not limit what the examined content can be (Shaw, [0028], by way of example, the job attribute control parameter may include; [0040] many modifications and other embodiments of the invention will come to the mind of one skilled in the art and the invention is not to be limited to the specific embodiments disclosed).
Taking the above into consideration, Balinsky discloses/makes obvious examining, by the one or more computing devices, content embedded in the document to detect an instance of confidential data in the content (Balinsky, [0015], item 100 in Fig. 1 can be a printing device; [0028] – [0029], item 100 of Fig, 1, which can be a printing device, receives a document from, for example, a word application, places the document in a print queue and prevents the document from being printed until a determination is made on whether the document complies with a security policy and/or a plurality of security policies; [0020], determining whether a document applies with a plurality of security policies can include contextual analysis of the text or image analysis; and [0022] further discloses analyzing a content of a document for security violation and/or analyzing an image of the document for a security restriction by, for example, scanning the text of the document for keywords and/or arrangement of content; confidential watermarks or salary information in [0020] would obviously be considered confidential data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Balinsky with the teachings of Shaw in order to make the process in Shaw more efficient and less time consuming. For example, Shaw discloses job attribute control parameter could be a document security level associated with the document processing job. Accordingly, if an administrator determined that some documents, but not all documents, associated with the document security level are no longer have any restriction from outputting, the administrator would need to change the document security level of all those documents, which would be inefficient and time consuming. A user/group ID, as disclosed in [0028] of Shaw, would result in the same inefficiency and time consumption.
However, actually looking at the content embedded in the document, as Balinsky does, would be very efficient and time saving. For example, if there were data that was no longer considered confidential for any reason, the administrator could simply change the security policy of that data type as a whole and not on an individual document basis.               


In further regard to claim 8, Balinsky discloses a non-transitory computer readable medium (Balinsky, [0016], machine-readable storage medium 120) including instructions (Balinsky, [0016], instructions stored in machine-readable storage medium 120) for operating a data security scanner (Balinsky, Fig. 1, item 100).

In further regard to claim 15, Balinsky discloses a data security scanner (Balinsky, Fig. 1, item 100) comprising: a control unit (Balinsky, Fig. 1, item 110).

In regard to claims 2, 9 and 16, which depend from claims 1, 8 and 15, respectively, Balinsky discloses wherein the data security scanner is incorporated in a printer (Balinsky, [0015], item 100 in Fig. 1 can be a printing device).

In regard to claims 3, 10 and 17, which depend from claims 1, 8 and 17, respectively, Balinsky discloses wherein examining the content of the document to detect the instance of confidential data further includes examining a metadata of the document for the instance of confidential data (Balinsky, [0022], metadata).

In regard to claims 4 and 11, which depend from claims 1 and 8, respectively, Balinsky discloses wherein examining the content of the document to detect the instance of confidential data further includes examining the document for a pattern indicating that the instance of confidential data is present (Balinsky, [0020], watermarks; [0022], scanning for combinations of keywords and scanning for arrangements of content).

In regard to claims 5 and 12, which depend from claims 4 and 11, respectively, Balinsky discloses wherein examining the content of the document for the pattern includes examining a format of the document for indication of the instance of confidential data (Balinsky, [0022], the text of a document to be printed may be scanned for arrangements of content; [0060] of the filed specification discloses that the format of the document can include the physical layout of the text, which would correspond to the disclosed arrangements of content of the text in the document in [0022] of Balinsky).

In regard to claims 6, 13 and 19, which depend from claims 1, 8 and 15, respectively, Shaw discloses further comprising terminating the print request when determining that the release condition is not satisfied (Shaw, [0008], restricting document processing jobs from being performed by the at least one document processing device with a job attribute based upon a job attribute control parameter; the release condition being the user ID described in [0030] of Shaw).

In regard to claims 7, 14 and 20, which depend from claims 1, 8 and 15, respectively, Shaw and Balinsky disclose wherein fulfilling the print request is further based on a threshold, wherein the threshold represents a minimum number of release conditions that need to be satisfied before fulfilling the print request (Shaw, [0030], the threshold can be one release condition, the one release condition being the user ID described in [0030] of Shaw; Balinsky, [0020], restrict data based on contextual analysis of the text and/or image analysis, the “and” implying that there are two release conditions, which would mean a threshold of two).

In regard to claim 18, which depends from claim 15, Balinsky discloses wherein the control unit (Balinsky, Fig. 1, item 110) is further configured to examine the content of the document to detect the Balinsky, [0020], watermarks; [0022], scanning for combinations of keywords and scanned for arrangements of content).

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-20 have been carefully considered but are moot in view of the new ground(s) of rejection presented above. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        1/27/2022